Citation Nr: 0108377	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-035 64	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to individual unemployability due to the 
service connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for a right knee 
disability claimed as secondary to a service connected left 
knee disability, denied an evaluation in excess of 30 percent 
for a left knee disability, and denied entitlement to 
individual unemployability based upon the service connected 
disability.  The only claim that was not appealed to the 
Board was the denial of entitlement to service connection for 
a right knee disability.  This issue is not before the Board 
at this time. 

The record reflects that the issue of entitlement to service 
connection for a back disability secondary to the service 
connected left knee disability has been indicated, as 
referenced in the May 1999 VA examination report.  This 
matter has not yet been adjudicated and is referred to the RO 
for appropriate action.

For reasons that will become clear below, the claim of 
entitlement to individual unemployability due to the service-
connected disability will be the subject of the REMAND 
section of this decision.


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
subluxation and instability requiring the use of braces and 
assertive devices, with X-ray evidence of degenerative joint 
disease with accompanying limited and painful motion.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability under Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

2.  The assignment of a separate 20 percent evaluation for 
degenerative joint disease of the left knee with limited and 
painful motion under Diagnostic Codes 5003, 5010 5261 is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By rating action of March 1989, the RO initially granted 
entitlement to service connection for a left knee injury with 
degenerative arthritis, for which a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5257.  The grant was based upon service medical records 
(which showed that he was treated for left knee problems in 
1966 and 1967) and the results of a September 1988 VA 
examination.  In September 1988, the veteran was diagnosed 
with osteoarthritis of the left knee.  

A VA examination was conducted in March 1993.   At this time, 
the veteran complained of severe left knee pain, weakness, 
giving way and locking.  Diagnoses that included 
osteochondritis, internal derangement of the left knee, 
possible early osteoarthritis, definite functional impairment 
including inability to full extend the left knee and possible 
loose body of the left knee, were made.  In a 1993 rating 
action, the RO granted a 30 percent evaluation for this 
disability.

In December 1998, a claim of entitlement to an evaluation in 
excess of 30 percent for his left knee disability was filed.  
It was also indicated that the veteran was no longer able to 
work as a truck driver due to his knee disability and that he 
was unable to obtain employment due to poor reading and 
writing skills.

A private medical statement dated in January 1999 was 
provided for the record.  The doctor stated that the left 
knee disability was productive of severe osteoarthritis and 
that X-ray films showed bone on bone rubbing.  

A fee basis examination for VA was conducted in May 1999.  
The examination report indicated that the veteran's symptoms 
included pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue and lack of endurance.  The 
veteran also complained of constant daily pain interfering 
with his daily activities.  It was noted that he had two or 
three braces for the knee and used a cane or crutches 
intermittently to assist him in ambulating.  The examiner 
stated that the veteran had worked as a flatbed truck driver 
for 20 years, but had been unemployed since February 1998.  

Physical examination findings revealed shortening of 1.78 
centimeters of the left leg as compared with the right leg.  
The veteran's gait was described as abnormal due to a limp 
caused by a shortened left leg.  Signs of abnormal weight 
bearing were also noted.  Range of motion testing revealed 
flexion of 0 to 120 degrees, restricted by pain and extension 
reduced by 10 degrees.   Drawer and McMurray's testing were 
normal.  Increased pain and weakness of the left leg was 
evidenced by a lack of endurance following repeated movements 
against strong resistance.  There were no constitutional 
signs of arthritis.  X-ray films revealed moderate to marked 
medial joint compartment narrowing with associated mild 
spurring, compatible with osteoarthritis.  A diagnosis of a 
left knee injury with degenerative arthritis was made.  The 
examiner commented that the veteran had marked limitation in 
his activities of daily living due to the pain and 
deformities in the left knee and that he was unable to work 
in his usual occupation as a flatbed truck driver.  

Anyalsis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The Schedule is primarily a guide in the 
evaluation of disability resulting from diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as practicably can 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2000).

Under Diagnostic Code 5257, which pertains to impairment of 
the knee, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  The veteran is currently 
receiving the maxim evaluation possible under Diagnostic Code 
5257.

Although the veteran is currently receiving the maxim 
evaluation possible under Diagnostic Code 5257, this does not 
end the Board's review of this issue.  The VA Office of 
General Counsel provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel held in 
VAOPGCPREC 23-97 (July 1, 1997) that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

As stated in VA regulations, with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the affected joints.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000).  In addition, in VAOGCPREC 9-98  it was 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).

The U.S. Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  However, the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. N.o. 
106-475, § 3a, 114 Stat. 2096, 2097-98 (2000) [to be codified 
as amended at 38 U.S.C. § 5103A].

In this case, the duty to assist the veteran in the 
development of his increased evaluation claim under the VCAA 
has been met.  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the veteran and his representative have been 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In addition, 
the veteran was recently furnished an examination which 
included a discussion of the veteran's complaints, 
indications of functional impairment, and X-ray films.  
Furthermore, neither the veteran nor his representative has 
identified any evidence pertinent to the claim that has not 
already been obtained for the record.  Based on these facts, 
the Board finds the RO has not only met, but also exceeded 
the standards of the VCAA regarding this claim.

As noted above, a 30 percent evaluation is the highest 
schedular evaluation obtainable under Diagnostic Code, 5257.  
Furthermore, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as with Diagnostic Code 5257, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
veteran's primary contention is that his left knee disability 
is also characterized by arthritis with associated limited 
and painful motion, warranting a separate compensable 
evaluation.  

A review of the record reflects that X-ray evidence dated 
from 1988 until 1999 has consistently revealed evidence of 
arthritis of the left knee.  Based on VAOPGCPREC 23-97, when 
a knee disorder is already rated under 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000), 
arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis under 5003.  Under 38 
C.F.R. § 4.71(a) Diagnostic Code 5003, if degenerative 
arthritis is established by X-rays, a compensable rating may 
be awarded under three circumstances: (1) when limitation of 
motion meets the criteria in the diagnostic code(s) for the 
joint(s) affected and is objectively confirmed, such as by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; (2) when objectively confirmed limitation of motion 
is not sufficient to warrant a compensable evaluation under 
the applicable diagnostic code(s), 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995). As to 
the third circumstance, Note 1 precludes a compensable rating 
if a compensable rating or ratings are assigned based on 
limited motion, and Note 2 precludes a compensable rating for 
disorders listed in Diagnostic Codes 5013 through 5024.

A noncompensable rating, a 10 percent rating, and a 20 
percent rating are warranted for limitation of flexion in the 
leg when flexion is limited to 60 degrees, 45 degrees, and 30 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  A noncompensable rating, a 10 percent rating, 
and a 20 percent rating are warranted for limitation of 
extension in the leg when extension is limited to 5 degrees, 
10 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).      

In this case, the range of motion shown upon the most recent 
examination of the left knee conducted in May 1999 was from 0 
to 120 degrees of flexion and extension reduced to 10 
degrees.  The normal range of motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).  The clinical findings made in 1999 reflect that 
although the veteran's limitation of flexion does not meet 
the schedular criteria for the assignment of a compensable 
evaluation under Diagnostic Code 5260, limitation of 
extension meets the criteria for a 10 percent evaluation 
under Diagnostic Code 5261.  Accordingly, a separate 
compensable evaluation of 10 percent for limitation of 
motion, without consideration of the veteran's pain, is 
warranted under Diagnostic Codes 5100 and 5261.  

Inasmuch as a 10 separate percent evaluation has now been 
granted for a left knee disability based upon arthritis with 
corresponding limitation of motion, the Board has also 
considered whether additional disability as contemplated 
under VAOGCPREC 9-98 and 38 C.F.R. § 4.59 (pertaining to 
painful motion and functional impairment) has been 
demonstrated.  See also 38 C.F.R. §§ 4.40, 4.45, and Deluca.  
Upon VA examination conducted in May 1999, the examination 
report indicated that the veteran's symptoms included pain, 
weakness, stiffness, swelling, inflammation, instability, 
locking, fatigue and lack of endurance.  The veteran's range 
of motion was specifically noted by the examiner to be 
restricted due to pain.  The examiner further identified 
increased pain and weakness of the left leg, evidenced by 
lack of endurance following repeated movements against strong 
resistance.  The examiner concluded that the veteran had 
marked limitation in his activities of daily living due to 
the pain and deformities in the left knee.  Accordingly, the 
Board concludes that an additional 10 percent evaluation 
compensating painful motion and functional impairment is 
warranted.   

The Board finds that the medical evidence of record does not 
support the conclusion that the veteran warrants a 30 percent 
evaluation for the left knee based on pain and limitation of 
motion under Diagnostic Code 5261.  In this regard, it is 
important to note that the veteran is now receiving two 
separate evaluations for the left knee and that the Board may 
not use the problems that provide the basis for a 30 percent 
evaluation under Diagnostic Code 5257 to increase the 
evaluation under Diagnostic Code 5261.  Neither the veteran's 
statements or any medical report from any health care 
provider would support the conclusion that he warrants a 30 
percent evaluation based on limitation of the left leg 
extension to 20 degrees, even with consideration of the pain 
caused by the arthritis.  Without consideration of this pain, 
the 20 percent evaluation under 5261 could not be justified. 
 
The Board has also considered the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 pertaining to shortening of the 
lower extremity.  Under Diagnostic Code 5275, shortening of 
the bones of the lower extremity 1 1/4 to 2 inches (3.2 
centimeters to 5.1 centimeter) warrants a 10 percent 
evaluation.  A note provides that this rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  In this case, a compensable evaluation 
under 5275 is not warranted inasmuch as findings made during 
the May 1999 examination reflect that the veteran's left 
lower extremity was less than 1 1/4 to 2 inches (1.78 
centimeters) shorter than the right lower extremity.

In summary, the Board concludes that a 30 percent evaluation 
for the veteran's left knee disability evaluated under 
Diagnostic Code 5257 should be continued and that a separate 
20 percent evaluation is warranted for arthritis of the left 
knee with both limited and painful motion evaluated under 
Diagnostic Codes 5003, 5010, and 5261.  The appeal is 
therefore granted to this extent.  


ORDER

A rating in excess of 30 percent for the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
denied.

A separate 20 percent evaluation for degenerative joint 
disease of the left knee with limited and painful motion is 
granted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
and 5261, subject to regulations governing the payment of 
monetary awards.


REMAND

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to a service-connected left 
knee disability.  This is currently his sole service 
connected disability.  As noted above, the left knee 
disability is assigned a 30 percent disability evaluation 
under Diagnostic Code 5257 and a separate 20 percent 
evaluation under Diagnostic Code 5003, 5010, and 5261. 

The undersigned believes that under the new criteria, 
additional information is required to determine if the 
veteran is unemployable as the result of this service-
connected disability.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  The medical records, at present, do not clearly 
indicate whether the veteran is unemployable as the result of 
either his service-connected or his nonservice connected 
disabilities.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. at 537) 
the Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).

The veteran maintains that he is unemployable due to his left 
knee disability.  The record reflects that the veteran was 
employed as a truck driver for 20 years, and that he has been 
unemployed since February 1998.  A statement from the 
veteran's representative dated in June 1999 indicated that 
the veteran had filed for vocational rehabilitation in 
September 1998, but that the veteran had not been found to be 
qualified for anything yet.  The veteran's representative 
explained that the veteran was unable to complete the testing 
process because he was in need of learning basic reading and 
writing skills.  The Board notes that the veteran's 
vocational rehabilitation file is not associated with claims 
folder and it does not appear that such file was requested.  
Because the veteran is claiming that he is unable to obtain 
employment due to a combination of his left knee disability 
and his educational level, the Board finds that a review of 
the veteran's vocational rehabilitation file would be helpful 
in evaluating his claim.

Finally, it appears that the veteran may have applied for, or 
is in receipt of, disability benefits from the Social 
Security Administration (SSA) and, accordingly, inquiry into 
this matter is to be undertaken.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits). 

The Board also points out that the record reflects that the 
issue of entitlement to service connection for a back 
disability secondary to the service connected left knee 
disability has been raised and that this matter has not yet 
been adjudicated by the RO.  Inasmuch as adjudication of this 
matter may prove relevant in terms of the individual 
unemployability claim, this matter must be resolved prior to 
the adjudication of the individual unemployability claim.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identifies all VA or non-
VA medical care providers who have 
treated him for his service-connected 
left knee disability and all nonservice 
connected disabilities.  After securing 
any necessary releases, the RO should 
obtain copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  Regardless of 
the veteran's response, the RO should 
obtain any available VA treatment records 
that may be pertinent to his claim. These 
records should then be associated with 
the claims file.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, to 
include copies of all decisions, reports 
and records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

3.  The RO should contact the veteran in 
order to ascertain whether the veteran 
ever applied for or is in receipt of 
disability benefits from the Social 
Security Administration.  If so, the RO 
is requested to contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The individual conducting 
the survey should express an opinion 
(with complete rationale) as to the 
impact of the service-connected left knee 
disability on his ability to secure or 
follow a substantially gainful 
occupation, also taking into 
consideration the veteran's level of 
education.  The claims folder should be 
made available to the person conducting 
the survey.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  

6.  The RO is requested to adjudicate the 
claim of entitlement to service 
connection for a back disability 
secondary to the service connected left 
knee disability.  The RO should also 
expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), and 
provide appropriate notice to the veteran 
of a determination in this regard.  The 
veteran is advised that any additional 
claims, including this issue regarding 
the back and entitlement to an extra-
schedular evaluation for the left knee 
under 38 C.F.R. § 3.321(b)(1), will not 
be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

6.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability due to the service-
connected disability.  The RO should 
adjudicate the claim of entitlement to a 
total rating based on unemployability 
with consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 



